DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 11/30/2021.  The previous drawing objections have been partially withdrawn due to applicant’s amendment.  However, some drawing objections remain.  The previous claim objection has been withdrawn due to applicant’s amendment.  The previous 112 rejections have been partially withdrawn due to applicant’s amendment.  However, some 112 rejections remain.  Claims 1-4 and 6-11 remain pending.  Claims 9-11 are newly presented.  This action is Final.

Drawings
1) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ball joint from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The figures do not appear to show any type of ball joint.  What is labeled a ball joint as element 7 in figure 3 shows rectangular like elements at 8 and 9.  There are no curved or spherical bodies shown for a ball joint.
2) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the female part formed as a hollow conical part and male part formed as a solid hemispherical part from claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Figure 3 shows the male part at element 9 and female part at element 8.  However, these parts are shown as what appears to be rectangular void space 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  “orang” in the second to last line of the claim should be --organ--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and claims 7 and 8) recites that the power take-off has a misalignment relative to the first axis of symmetry that creates a lever arm able to transform a force applied to the interface organ along the first axis of symmetry into a torque about a second axis perpendicular to the first axis of symmetry.  
For claim 1 (and claims 7 and 8), the vertical force “F” in figure 3 is offset by the length “D” from the axis of symmetry “A”.  The applicant claims that the force applied to the interface organ is “along the first axis of symmetry”.  However, as shown in the figure, the force “F” is parallel to the axis of symmetry “A” but is not “along” the axis of symmetry as they are not coaxial.  Based off the disclosed figures and associated description of the figures, it appears any vertical force applied to the power take-off “along the first axis of symmetry” (i.e. being coaxial with the axis “A”) would not be able to be converted into any type of torque as a vertical force would be a force applied downward or upward onto the power take-off at the radial center “along the axis of symmetry” and not result in any other type of force or torque based off the disclosed structure.
Claims 2-4, 6, and 11 are rejected due to their dependency on claim 1.
Claims 7-8 are rejected for reasons similar to the above for claim 1.
Claims 9-10 are rejected due to their dependency on claims 8, and 7, respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 1-4 and 6-11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Delplanque et al. (U.S. 2017/0284310) in view of Gerards et al. (U.S. 9,388,907) and Gerards et al. (U.S. 2006/0059902)(hereinafter “Gerards 2”).
Delplanque discloses an exhaust valve, comprising: a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged in a respective bearing (85) secured to the hollow tubular body in order to allow a rotation of the shaft, relative to the hollow tubular body, along a first axis of symmetry of the shaft (vertical); a gate (5) secured to the shaft and positioned in the hollow tubular body, the gate having a second section substantially identical to the first section (figs 1-2, similar to the applicants and in order to open or close the valve as is known in the art); a joint (87, 89) hinging the shaft relative to the hollow tubular body; and an interface organ (21, 23, 25) secured to the shaft to transmit, to said shaft, any rotational torque about the first axis of symmetry and at least a force along the first axis of symmetry, the interface organ comprising a power take-off (such as notches and bars 61, 51, 59, 77, 69, 75, and 31) able to receive said rotational torque and/or force, wherein the power take-off has a misalignment (as the power take-off is offset from the central axis like the applicant’s device) relative to the first axis of symmetry to create a lever arm able to transform the force applied to the interface organ along the first axis of symmetry into a torque about a second axis perpendicular to the first axis of symmetry (as best understood in the same manner as the applicant’s device as a force is applied to the offset part where the power take-off is located which in turn rotates the butterfly valve).

Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxialty differences can be evened out (see para. 8).
Regarding claim 2, Delplanque as modified further discloses wherein the ball joint includes a female hollow conical part and a male solid hemispherical part (the ball joint taught above by Gerards 2, which shows a hemispherical part and a conical part that abuts against the hemispherical part, these shapes now residing in the disclosed joint of Delplanque, see para. 9 of Gerards 2 describing the hemispherically abutting portion as being a projection pointed inwards (i.e. conical)); an opening of the female part facing the male part, one of the female and male parts being secured to the hollow tubular body and the other of the female and male parts being secured to the shaft, and the female and male parts being positioned to come into contact with one another (see fig. 4 of Delplanque).
Regarding claim 3, Delplanque as modified discloses the claimed invention but does not appear to explicitly disclose wherein the torque generated by the misalignment is at least equal to 0.05 Nm.

Regarding claim 4, Delplanque as modified further discloses wherein the power take-off has a profile that is rectilinear (such as the rectilinear portion at 61, see especially fig. 3 and the vertically extending portion before the curvature).
Regarding claim 6, Delplanque as modified further discloses wherein the power take-off is a rectilinear notch (such as 69 or 77, delimiting a rectilinear opening and especially as applicant’s disclosure does not appear to depict a rectilinear notch but notches that are angled).
Alternatively, in the event that applicant is not convinced that Delplanque discloses a notch that is rectilinear, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the notch(es) of Delplanque by having the notches be rectilinear since a change in shape of a component is generally held to be within the level of ordinary skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the notches be more easily formed into rectilinear shapes that didn’t have curvature but would still function in the same manner.
Regarding claim 7, Delplanque discloses an exhaust line comprising: an exhaust valve (1) positioned in the exhaust line (para. 47), the exhaust valve comprising a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged 
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.
Gerards teaches it was known in the art to have a similar rotary valve with bearings at each end of the valve shaft (26 and 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).

Regarding claim 8, Delplanque discloses a vehicle comprising: an exhaust line associated with the vehicle (para. 47), an exhaust valve (1) positioned in the exhaust line (para. 47), the exhaust valve comprising a hollow tubular body (3) having a first passage section (within the body); a shaft (7) passing through the hollow tubular body and engaged in a respective bearing (85) secured to the hollow tubular body in order to allow a rotation of the shaft, relative to the hollow tubular body, along a first axis of symmetry of the shaft (vertical); a gate (5) secured to the shaft and positioned in the hollow tubular body, the gate having a second section substantially identical to the first section (figs 1-2, similar to the applicants and in order to open or close the valve as is known in the art); a joint (87, 89) hinging the shaft relative to the hollow tubular body; and an interface organ (21, 23, 25) secured to the shaft to transmit, to said shaft, any rotational torque about the first axis of symmetry and at least a force along the first axis of symmetry, the interface organ comprising a power take-off (such as notches and bars 61, 51, 59, 77, 69, 75, and 31) able to receive said rotational torque and/or force, wherein the power take-off has a misalignment (as the power take-off is offset from the central axis like the applicant’s device) relative to the first axis of symmetry to create a lever arm able to transform the force applied to the interface organ along the first axis of symmetry into a torque about a second axis perpendicular to the first axis of symmetry (as best understood in the same manner as the applicant’s device as a force is applied to the offset part where the power take-off is located which in turn rotates the butterfly valve).
Delplanque does not appear to disclose bearings engaging the shaft on each side of the tubular body or the joint being a ball joint.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have bearings at either end of the valve shaft as taught by Gerards in order to better support the valve shaft at each end and reduce friction as the shaft rotates which requires less force to rotate the shaft and increases the longevity of the valve.
Gerards 2 teaches it was known in the art to have a joint for a similar valve that is a ball (spherical bearing body 24, see para. 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Delplanque by having the joint be a ball joint as taught by Gerards 2 in order to be able to slightly pivot the bearing bodies so that existing coaxiality differences can be evened out (see para. 8).
Regarding claims 9-11, Delplanque as modified further discloses wherein the rotational torque about the first axis of symmetry transmitted by the interface organ to the shaft allows the gate to move between open and closed positions (as is understood in the art to open and close the valve, see the operation described in paragraphs 128-133), and wherein the force along the first axis of symmetry ensures gas tightness between the shaft and the hollow tubular body (as best understood as structurally Delplanque as modified is the same as the structure claimed by the applicant), and wherein the torque about the second axis causes the shaft to rotate about the second axis and contact a portion of the shaft against one of the respective bearings (as best understood, any torque about an axis into and out of the page in the fig. 4 view would result in a shaft rotation that contacts the shaft against at least one of the bearings as taught above in the same manner as the applicant’s device and especially as the structure of Delplanque as modified is the same as that claimed by the applicant.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
On page 6, the applicant presents arguments with respect to the drawing objections.  The applicant argues that the conicity and the sphericity are very low and thus appear to be cylindrical or rectangular in the sectional view.  However, there does not appear to be any mention of this in the originally filed disclosure.  The applicant’s claims recite a ball joint that has a conical part and a spherical part.  However, this is not shown in the drawings as element 8 appears to be rectangular and element 9 appears to be directed to void space in figure 3.  With respect to the previous drawing objection for the rectilinear profile, this objection has been withdrawn due to applicant’s arguments.
On page 7, the applicant argues against the 112 rejections.  The applicant argues that the power take-off has a misalignment relative to the first axis of symmetry that creates a lever arm.  However, the lack of clarity lies in the claim limitation stating that the “force” is “along the first axis of symmetry”.  In figure 3, the force “F” appears to be offset from the “first axis of symmetry” A by the dimension D.  If the force were along the first axis of symmetry, i.e. coaxial with A, there would be no torque about a second axis perpendicular to the first axis of symmetry.  For at least these reasons, the 112 rejections have been maintained.
On pages 8 and 9, the applicant argues against the 103 rejections.  The applicant argues that the notches and bars in Delplanque are not able to receive and/or transmit a force along the first axis of symmetry.  It is initially noted that the applicant’s force F does not appear to be along the axis of symmetry A but is offset by a distance D.  However, in reply, the structure of Delplanque as modified is the same as that claimed by the applicant.  The applicant’s recitation of the force(s) and torque(s) are functional language that are not seen to differentiate over the Delplanque reference as modified above.  Any theoretical forces applied in the manner recited or intended to be recited by the applicant are seen 
The applicant finally argues that there is no reason to add a joint or ball joint from Gerards2 to the device of Delplanque.  The examiner respectfully disagrees as Gerards2 teaches the benefit of having the joint be able to slightly pivot the bearing bodies so that existing coaxiality differences can be evened out (see para. 8).
For at least the above reasons, applicant’s arguments have not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753